Citation Nr: 1603445	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hand/wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 26, 1970, to August 12, 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  This claim is now in the jurisdiction of the RO in Philadelphia, Pennsylvania. 

The Veteran requested a Travel Board hearing in connection with his appeal and such a hearing was scheduled for February 1, 2011; he failed to report.  In a letter received on February 9, 2011, he explained that due to a change in his mailing address, he did not receive his December 2010 Travel Board hearing notice until February 8, 2011.  He requested that his Travel Board hearing be rescheduled, and enclosed a photocopy of the envelope containing his December 2010 Travel Board hearing notice; it shows that the notice letter was re-mailed to him at his new mailing address with a postmark date of February 7, 2011.  A Veterans Law Judge reviewed the Veteran's motion and determined that good cause for rescheduling the Travel Board hearing was shown.  Consequently, in April 2011, the Board remanded the case for the hearing to be rescheduled.  However, in July 2011, he failed to report for the rescheduled hearing without providing good cause; his hearing request is therefore considered withdrawn.

In May 2014, the Board remanded the claim to afford the Veteran a VA compensation examination of the right hand and wrist; such an examination was scheduled for July 2014; however the Veteran failed to report, as discussed in further detail below.   






FINDINGS OF FACT

1.  A right hand disability was not "noted" at entry to active service.  
 
2.  A right hand disability clearly and unmistakably existed prior to service, but was not clearly and unmistakably not aggravated by service; therefore, the presumption of sound condition at service entrance applies.
 
3.  The Veteran's currently diagnosed right hand median nerve neuropathy had its onset during service.


CONCLUSION OF LAW

The criteria to establish service connection for median nerve neuropathy of the right hand are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.365 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the grant of service connection for median nerve neuropathy of the right hand, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

However, as noted above, the Veteran did not report to a July 2014 VA examination.  There is no indication from the record that notice of the scheduled examination was not sent to him at his last known address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Further, the Veteran has not asserted that he did not receive notice of the scheduled examination.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b)  or (c) as appropriate.  Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member. See 38 C.F.R. § 3.655(a). The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

There are no statements offered by the Veteran or his representative as to his reason for failing to report to his scheduled examination.  Accordingly, the Board finds that he has not provided good cause, and will therefore decide the Veteran's claim on the evidence of record.  

II. Pertinent Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004); VAOPGCPREC 3-03.

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Analysis -Service Connection Claim for Right Hand/Wrist Disability

There is probative evidence of a current disability involving the right hand.  VA primary care notes dated in July 2007 show the Veteran's complaints of decreased sensation and numbness in the right hand.  Indeed, the Veteran, as a layperson, is competent to report such observable symptoms and the Board has no reason to doubt the credibility of his statements in this regard.

The Veteran's primary contention is that his right hand/wrist disability at least aggravated by, if not incurred in, active service.  In his September 2008 notice of disagreement, he indicated that his right hand became numb during basic training while doing overhead exercises.  See also, Veteran's October 2008 statement; May 2009 VA Form-9.

Review of his service treatment records reflects a normal clinical evaluation of his upper extremities during his April 1970 service enlistment examination.  However, a couple of months later, in July 1970, he went before a Medical Board due to complaints of numbness and the inability to use his right hand.  It was noted that the Veteran had a history of a right hand laceration which he sustained in 1968, prior to service entrance.  The Veteran told the Medical Board that he could not pick up objects very well with his right hand, and that he had a lack of strength and incoordination in that hand.  He also had numbness in the thumb, index, middle, and ring fingers of the right hand.  On examination, there was weakness in the thenar intrinsic of the muscles in the right hand.  There was pain at the base of the right palm upon hyperextension of the fingers and wrist.  There was a positive Tinel's sign at the base of the palm near the laceration site crossing the median nerve.  Also, there was marked hyperesthesia over the thumb, index, middle, and ring fingers of the right hand with the inability to perceive sharp points on strong pressure.  In addition, there was almost total anesthesia over the volar aspect of the right index finger.  Diagnosis was neuropathy of the median nerve, right hand.  As a result, the Medical Board determined that the Veteran was unfit for induction and recommended that he be discharged from active duty.  In its Medical Board Proceedings report, the Medical Board indicated that the Veteran's neuropathy was not incurred in the line of duty; rather, it was determined to have pre-existed his military service, and was not aggravated by service.  Median nerve neuropathy of the right hand was noted on the Veteran's separation examination report dated in July 1970 and he was discharged in the following month.  The Board finds it unclear whether actual outpatient notes (other than the Medical Board records) were generated as a result of the Veteran's in-service complaints.  At any rate, any evaluation/treatment records for complaints in service leading up to the Medical Board proceedings are not available.

As noted above, only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board finds that a right hand disability was not "noted" at service entrance and he therefore is presumed to have been sound in relation to a right hand disability at service entrance.  

However, the Veteran acknowledges that he sustained a laceration on his right hand prior to his service entry.  Considering the Veteran's own statements regarding a preexisting disability and the July 1970 Medical Board opinion that the disability existed prior to service, the Board finds there is clear and unmistakable evidence that the Veteran's right hand disability pre-existed his active service. 

However, there is not clear and unmistakable evidence showing that the pre-existing right hand disability was not aggravated by service.  Approximately a few months  after undergoing a normal entrance evaluation of the right upper extremity and only one month into basic training, a Medical Board found evidence of numbness in four fingers in the Veteran's right hand; weakness in the thenar intrinsic of the right hand muscles; a positive Tinel's sign at the base of the palm near the laceration site crossing the median nerve;  "marked" hyperesthesia over the thumb, index, middle, and ring fingers of the right hand; and "almost total" anesthesia over the volar aspect of the Veteran's right index finger.  Therefore, it cannot be said by clear and unmistakable evidence that the Veteran's right hand disability was not aggravated by service.  

As there is not clear and unmistakable evidence that the Veteran's pre-existing disability was not aggravated by service, the Board finds that the presumption of sound condition regarding the right hand disability at service entrance is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

Because the presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence both that the right hand disability pre-existed service and that it was not aggravated by service, the Veteran's claim becomes one of direct service incurrence.   See Wagner, 370 F.3d 1089.  

The evidence of record reflects treatment for, and diagnosis of, median nerve neuropathy of the right hand, reports of continuing observable symptoms, and current neurologic deficits in the right hand.  As noted, VA afforded the Veteran an examination to ascertain the likely etiology of the claimed disability, but he failed to report to the examination.  Nevertheless, the Board notes that the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Additionally, he is competent to report that he suffered right hand numbness during service and ever since.  See generally, Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds that the Veteran's statements that his current right hand sensory deficits are related to his service have some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96   (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

 Given the absence of any intervening injury, the evidence tends to show that the current right hand disability is at least as likely as not caused by service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, service connection is warranted for median nerve neuropathy of the right hand, as having its onset during service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for median nerve neuropathy of the right hand is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


